Name: Commission Regulation (EC) No 3294/93 of 30 November 1993 amending Regulation (EEC) No 1198/93 increasing to 4 400 000 tonnes the quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 12. 93 Official Journal of the European Communities No L 296/41 COMMISSION REGULATION (EC) No 3294/93 of 30 November 1993 amending Regulation (EEC) No 1198/93 increasing to 4 400 000 tonnes the quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992, on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5, Having regard to Commission Regulation (EEC) No 2131 /93 of 28 July 1993 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), Whereas Commission Regulation (EEC) No 1 198/93 (4), as last amended by Regulation (EC) No 3160/93 j5), opened a standing invitation to tender for the export of 4 000 000 tonnes of bread-making wheat held by the French intervention agency ; whereas, in a communica ­ tion of 25 November 1993, France informed the Commission of the intention of its intervention agency to increase by 400 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of bread-making wheat held by the French intervention agency for which a standing invi ­ tation to tender for export has been opened should be increased to 4 400 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1198/93 must therefore be amended ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1198/93 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 4 400 000 tonnes of bread-making wheat to be exported to all third countries. 2. The regions in which the 4 400 000 tonnes of bread-making wheat are stored are stated in Annex I to this Regulation.' Article 2 Annex I to Regulation (EEC) No 1198/93 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30. November 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5 . 8 . 1993, p. 22. (3) OJ No L 191 , 31 . 7. 1993, p. 76. (4) OJ No L 122, 18 . 5 . 1993, p . 23. 0 OJ No L 283, 18 . 11 . 1993, p. 9 . No L 296/42 Official Journal of the European Communities 1 . 12. 93 ANNEX ANNEX I (tonnes) Place of storage Quantity Amiens 223 000 Bordeaux 55 000 Clermont-Ferrand 1 0 000 ChÃ ¢lons-sur-Marne 544 000 Dijon 110 000 Lille 507 000 Lyon 23 000 Nancy 90 000 Nantes 115 000 Orleans 920 000 Paris 310 000 Poitiers 385 000 Rennes 145 000 Rouen 518 000 Toulouse 49 000 Ghent (Belgium) 396 000'